Citation Nr: 0732107	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  01-07 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
left elbow, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for ulnar neuropathy 
of the left upper extremity, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
October 1948, and from August 1949 to September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that there is of record a report of contact, 
dated in May 1999, which showed that the veteran had 
telephoned the RO and stated that he was satisfied with his 
last rating decision, which evaluated all of his issues then 
active, and wished to withdraw his appeals.  VA regulations 
require that any request to withdraw an appeal must be in 
writing.  38 C.F.R. § 20.204 (1998).  Thus, the veteran's 
telephone request to withdraw his appeal was ineffective, and 
any issues then on appeal, which included the two captioned 
issues, remained on appeal.  At that time, both of the 
captioned issues were on appeal, and were evaluated as 
indicated on the title page, each effective from June 28, 
1991.  

These issues were remanded by the Board for additional 
development in an action dated in February 2006.  


FINDINGS OF FACT

1.  The veteran's arthritis of the left elbow is manifested 
by decreased range of motion (20 to 130 degrees), pain on 
motion, and increased pain and weakness without additional 
decrease in range of motion on repetitive movement.

2.  The veteran's ulnar neuropathy of the left upper 
extremity disability is manifested by mild incomplete 
paralysis, moderate to severe pain, and moderate weakness of 
the forearm and hand.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
arthritis of the left elbow have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5205 to 5213 (2007).

2.  The criteria for an increased rating for the veteran's 
ulnar neuropathy of the left upper extremity have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8516 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May and 
October 2004, and April 2006.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured in the process of the previous remands and RO 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran provide any medical treatment records pertinent to 
his claims.  Since adjudication of the issues on appeal 
hinges on medical findings, the Board determines that this 
request satisfies the fourth prong of VA's duty to notify the 
veteran of necessary information or evidence under 38 C.F.R. 
§  3.159(b).  In this regard, the Board notes that the RO 
also notified the veteran that he may submit any evidence 
showing these disabilities had increased in severity.  The RO 
also provided a statement of the case (SOC) and multiple 
supplemental statements of the case (SSOCs) reporting the 
results of the RO's reviews, and the text of the relevant 
portions of the VA regulations.  The veteran was apprised of 
the criteria for assigning disability ratings and for award 
of an effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in order to ascertain the severity of the 
captioned disabilities.  VA has no duty to inform or assist 
that was unmet.

II.  Background

The veteran has been afforded numerous VA examinations in 
connection with these claims.  In July 1991, the veteran 
reported to his examiner that he suffered a shell fragment 
wound (SFW) in the upper arm in 1953 that was sutured at the 
time of the wound.  He complained of pain with stiffness, 
specifically pain on movement of the left elbow.  The 
examination revealed that the veteran could flex his left 
elbow to 110 degrees and extend it to 20 degrees, albeit with 
pain on moving the elbow.  There was tenderness over the 
residual scar.  Left forearm pronation and supination were 
slightly limited.  Reporting his neurological findings, the 
examiner reported parenthesis (abnormal excitement) in the 
left arm involving the third, fourth, and fifth fingers.  
Deep tendon reflexes were normal.  

The veteran was afforded another VA examination in July 1993.  
The examiner reported that there was no evidence of swelling, 
redness, or other deformity, and that the veteran had 
excellent range of motion of the left upper extremity, with 
flexion to 145 degrees and extension to zero degrees.  There 
was excellent pronation and supination, and no loss of push 
or pull on the arm.  The examiner's diagnosis was normal 
examination with scarring from shrapnel.  

At another examination, given in March 2001, the veteran 
reported that his left elbow locked up and had fatigability 
and lack of endurance.  The examiner determined that the 
veteran is right-handed although other records have 
occasionally indicated that, by the veteran's own report, he 
was left-handed.  (The March 2001 examiner specifically noted 
that the veteran ate and wrote with his right hand.)  On 
examination, the veteran could extend his left elbow to 10 
degrees and flex to 130 degrees.  Supination was to 60 
degrees, and pronation was to 55 degrees.  X-rays taken the 
month before showed mild osteoarthritis.  

At a September 2002 examination, the examiner described the 
veteran as a pleasant but somewhat imprecise historian, and 
reported that it was difficult to reach conclusions owing to 
difficulties encountered during the conduct of the 
examination.  For example, despite an active range of motion 
of the left elbow of from 45-130 degrees, the veteran would 
not hold the elbow flexed at 90 degrees, insisting instead 
that he hold it at 60 degrees.  Supination was 0-70 degrees, 
and pronation was 0-55 degrees.  The examiner found it 
striking that, despite the veteran's affirmation of his 
inability to utilize the left upper extremity, there was no 
measurable atrophy of the forearm musculature, raising doubts 
regarding the veracity of his contention.  The examiner noted 
that the examination was therefore somewhat limited.  X-rays 
revealed what this examiner described as significant 
arthrosis.  The x-ray report itself reported spurring changes 
of the left elbow with no fracture, subluxation, or joint 
effusion.  

The same examiner examined the veteran again in January 2003.  
The veteran reported that his left elbow ached and had 
limited range of motion, particularly as regards extension.  
He reported taking anti-inflammatory medications, but had had 
no injections into the articulation.  He stated that his left 
elbow problem had grown progressively worse over the years.  
He averred that he was unable to utilize the elbow for most 
activities of daily living, citing examples such as the 
inability to perform lawn care on his own, difficulty with 
dressing, and, in particular, driving.  Examination revealed 
range of motion of the left elbow from 45-130 degrees 
(compared to 5-145 on the right).  Supination was to 85 
degrees and pronation was to 50 degrees.  The examiner found 
this to be inconsistent because at times the veteran could 
not be coaxed into pronating past 20 degrees, though, with 
persistence, he was able to reach 50 or 55 degrees of 
pronation.  

The veteran's most recent examination of record is from June 
2006.  The veteran complained of decreased active range of 
motion of the left elbow.  The veteran also complained of 
numbness, with intermittent shooting pain that radiated 
between his elbow and his left hand, involving the fourth and 
fifth fingers, and of weakness in the left arm.  Pain also 
reportedly radiated upwards into the shoulder with certain 
positions.  He said that he could not perform any tasks 
requiring him to push or pull with the left arm, and could 
not carry anything with the left arm without experiencing 
pain.  He also reported that he could not sustain a grip for 
more than 30-60 seconds.  

On examination, the veteran experienced pain with pressure 
over the ulnar nerve that radiated along the distribution of 
the nerve.  There was decreased sensation for sharp/dull 
discrimination over the lateral palmer surface of the hand 
and the fourth and fifth fingers, as well as mild atrophy of 
tissue of the lateral palmar region.  He had full grip 
strength of the left hand, but could not sustain it for 10 
seconds.  

Range of motion testing revealed that the veteran's left 
elbow could move between 20 and 140 degrees, with increased 
pain of the elbow at 20 and 130 degrees.  Left forearm 
supination was from 0-85 degrees; pronation was from 0-80 
degrees.  The examiner reported that there was increased pain 
and weakness without further decrease in range of motion with 
repetitive movement.  The examiner cited x-rays from May 2004 
that found spurring and degenerative changes of the left 
elbow.  

The examiner diagnosed degenerative arthritis of the left 
elbow and chronic traumatic ulnar neuropathy with what the 
examiner characterized as mild, incomplete paralysis and 
chronic moderate to severe pain, as well as moderate weakness 
of the forearm and hand.  The examiner noted that 80 percent 
of the limitations found on examination were related to the 
ulnar neuropathy, which has caused the veteran chronic pain, 
weakness, and paresthesia, resulting in atrophy and decreased 
range of motion of the elbow.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

A.  Left elbow arthritis

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  Here, 
as noted in the background discussion above, these regulatory 
provisions have been taken into account in assessing the 
range of motion of the veteran's left elbow.

The veteran's left elbow arthritis is evaluated utilizing the 
rating criteria found at Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by x-ray findings.  38 C.F.R. 
§ 4.71a.  Diagnostic Code 5010, in turn, is to be rated 
utilizing Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis).  Id.  Degenerative 
arthritis is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Id.  

Range of motion of the elbow is rated utilizing the rating 
criteria found at Diagnostic Codes 5206, limitation of 
flexion, and 5207, limitation of extension.  38 C.F.R. 
§ 4.71a.  Both of these diagnostic codes differentiate 
between the major and minor of bilateral body parts, i.e., 
"handedness."  Here, the veteran is right-handed, and, 
because the disability being rated is the left elbow, the 
minor ratings are used.  

Under Diagnostic Code 5206, in order to warrant a rating 
higher than the currently assigned 20 percent, it must be 
shown that the veteran's left elbow's flexion is limited to 
55 degrees.  Here, the evidence shows that the veteran's 
arthritis of the left elbow does not warrant an increased 
rating under Diagnostic Code 5206 at any time since the 
original effective date because flexion has never been shown 
to be limited to 55 degrees.  In fact, as noted in the 
background discussion, flexion has never been shown to be 
worse than 110 degrees, even taking into account the DeLuca 
factors.  Limitation of flexion to 110 degrees is non-
compensable under Diagnostic Code 5206, and a higher 
disability rating based on limitation of flexion is therefore 
not warranted.

Under Diagnostic Code 5207, rating the minor elbow joint 
based on limitation of extension, a higher, 30 percent, 
rating requires that extension be limited to 100 degrees.  
Here, the evidence shows that the veteran's arthritis of the 
left elbow does not warrant an increased rating at any time 
since the original effective date because extension was most 
recently shown to be limited to 20 degrees, and, in any 
event, has never been shown to be limited to more than 45 
degrees, even taking into account the DeLuca factors.  
Limitation of flexion to 20 degrees warrants a non-
compensable rating under Diagnostic Code 5207, and a higher 
disability rating based on limitation of extension is 
therefore not warranted.  Even were the left elbow extension 
to be rated based on the historically worst case of 45 
degrees, it would only warrant a 10 percent disability rating 
under Diagnostic Code 5207.  

The Board has sought to determine if a higher rating could be 
awarded under another related diagnostic code, but finds 
none.  Other diagnostic codes available for rating the elbow 
that offer ratings higher than the presently assigned 20 
percent include Diagnostic Code 5205, ankylosis of the elbow.  
Here, however, there is no evidence of ankylosis of the left 
elbow, as evidenced by the veteran's range of motion.  
Diagnostic Codes 5209 and 5210 are also inapt because there 
is no showing of impairment of flail joint or nonunion of the 
elbow.  Diagnostic Codes 5211 and 5212 are not for 
application because there is no showing of nonunion of either 
the upper or lower half of the ulna.  Finally, Diagnostic 
Code 5213, impairment of supination and pronation, is 
inapplicable because the only higher rating under that 
diagnostic code requires loss of supination and pronation due 
to bone fusion, causing the hand to be fixed in supination or 
hyperpronation, which is clearly not the case here, and, in 
any event, is not an elbow disability.  In fact, his current 
range of motion for both supination and pronation are normal.  
See 38 C.F.R. § 4.71, Plate I (2007).  

In short, after careful consideration of all of the 
diagnostic codes potentially applicable to the veteran's left 
elbow arthritis disability, the Board finds that the 
disability picture more nearly approximates the criteria 
required for the presently assigned 20 percent rating, and 
that a higher rating is not warranted.  38 C.F.R. § 4.7.  

B.  Left arm ulnar neuropathy

Disabilities of the ulnar nerve are evaluated utilizing the 
rating criteria found at Diagnostic Code 8516, paralysis of 
the ulnar nerve.  38 C.F.R. § 4.124a.  Under Diagnostic Code 
8516, again referring to the veteran's left (minor) arm, the 
only rating assignable that is higher than the veteran's 
currently assigned 30 percent rating is a 50 percent rating 
when there is complete paralysis of the ulnar nerve, as 
evidenced by the "griffin claw" deformity due to flexor 
contraction of ring and little fingers, very marked atrophy 
in the dorsal interspace and thenar and hypothenar eminences, 
loss of extension of ring and little fingers, inability to 
spread the fingers or do the reverse, inability to adduct the 
thumb, weakened flexion of the wrist.  

As can be seen in comparing the foregoing rating criteria 
with the most recent medical evidence of record, the June 
2003 examination discussed in the background section above, 
the veteran's ulnar neuropathy of the left upper extremity 
does not approach meeting the criteria for the higher rating.  
Thus, the veteran's left arm ulnar neuropathy disability 
picture more nearly approximates the criteria required for 
the currently assigned 30 percent, and a higher rating is not 
warranted.  Even the VA examiner has described the paralysis 
as "mild" and "incomplete," with pain in the moderate-to-
severe range and moderate weakness of the forearm and hand.  
These descriptions do not suggest impairment worse than 
severe incomplete paralysis, the criteria for the currently 
assigned 30 percent rating.

The Board has considered the possibility of an extraschedular 
rating but finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2007).  The current 
evidence of record does not demonstrate that the veteran's 
service-connected left elbow/left ulnar nerve disabilities 
have resulted in frequent periods of hospitalization or in 
marked interference with employment.  § 3.321.  It is 
undisputed that the disabilities would have an adverse effect 
on employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2007).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of either issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.


ORDER

Entitlement to an increased rating for arthritis of the left 
elbow, currently rated as 20 percent disabling, is denied.

Entitlement to an increased rating for ulnar neuropathy of 
the left upper extremity, currently rated as 30 percent 
disabling, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


